Citation Nr: 1439983	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-16 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to February 22, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II, after February 22, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than June 11, 2013, for the award of service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to an effective date earlier than June 11, 2013, for the award of service connection for left lower extremity peripheral neuropathy.

6.  Entitlement to an effective date earlier than June 11, 2013, for the award of service connection for right upper extremity peripheral neuropathy.

7.  Entitlement to an effective date earlier than June 11, 2013, for the award of service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Central Office hearing.  A copy of the hearing transcript has been associated with the file.  

The Veteran's claims for an increased rating for diabetes and for entitlement to TDIU by virtue of Rice v. Shinseki, 22. Vet. App. 447 (2009), were previously before the Board in October 2012, at which time the appeal was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remanded is warranted in this case to ensure that the Veteran is provided with all due process.

I.  Issuance of a Statement of the Case for Service Connection Effective Date Issues

Concerning the issues of entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the upper and lower extremities, the Board notes that the RO issued a rating decision in January 2014 that granted service connection for such disabilities effective June 11, 2013.  In the Veteran's representative's March 2014 appellate brief, it was argued that the Veteran should be awarded an effective date earlier than June 11, 2013, for his peripheral neuropathy.  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonably construed as a disagreement with the rating decision.  The Board finds the March 2014 statement reflects a timely disagreement with effective dates assigned by the RO in the January 2014 rating decision.   Therefore, a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

II.  Issuance of a Supplemental Statement of the Case for Diabetes and TDIU

A review of the claims file reflects that the Veteran's claim for a higher rating for diabetes was last adjudicated in a November 2013 supplemental statement of the case.  Subsequently, but before the case was certified to the Board, additional pertinent VA treatment records (see e.g. January 2014 VA treatment note regarding diabetes and hyperglycaemic episodes) were associated with the Veteran's claims file.  This new evidence is relevant to the increased rating claim and is non-duplicative of other evidence; therefore, it must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See
38 C.F.R. §§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

With regard to the issue of entitlement to TDIU, the Board's previous October 2012 remand expressly stated that the RO/AMC must readjudicate the "TDIU rating" and "furnish a fully responsive Supplemental Statement of the Case" if any benefit sought on appeal remained denied.  Although a January 2014 rating decision addressed the issue of entitlement to TDIU, no supplemental statement of the case was issued.  Accordingly, this action must be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Furthermore, adjudication of the other issues addressed in this remand may directly impact the Veteran's ratings and, therefore, may impact whether the Veteran meets the schedular consideration for TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period or whether the claim must be referred for extraschedular consideration under 38 C.F.R. §4.16(b) for any portion of the appeal period.  As such, it would be premature to adjudicate the claim of entitlement to TDIU at this juncture.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case that addresses the issues of entitlement to an effective date earlier than June 11, 2013, for the award of service connection for right lower extremity peripheral neuropathy; entitlement to an effective date earlier than June 11, 2013, for the award of service connection for left lower extremity peripheral neuropathy; entitlement to an effective date earlier than June 11, 2013, for the award of service connection for right upper extremity peripheral neuropathy; and entitlement to an effective date earlier than June 11, 2013, for the award of service connection for left upper extremity peripheral neuropathy.  The Veteran should be informed that, in order to perfect an appeal of any of these issues to the Board, he must file a timely and adequate substantive appeal following the statement of the case.

2.  Thereafter, readjudicate the issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to February 22, 2011; entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II, after February 22, 2011; and entitlement to TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



